Appeal from that part of an order of the Supreme Court at Special Term, entered July 7, 1965 in New York County, which denied a motion by petitioner for an order directing respondents to appoint only one arbitrator but on the contrary directed that petitioner and each of the respondents appoint an arbitrator; and amended the caption of the action.
Memorandum by the Court. Order, entered on July 7, 1965, directing that petitioner, and each of the respondents appoint an arbitrator, and amending the caption of the action, affirmed, with $30 costs and disbursements to respondents. The majority agrees with the conclusion of Sarafite, J., at Special Term, that the applicable contract provision, Paragraph 13, when read “ in the context of the entire agreement indicates that the parties contemplated one arbitrator for each signer. The inclusion of statements relating to majority rule by the arbitrators and procedure to be followed in the event of a tie vote between two arbitrators is in no way inconsistent with the initial broad agreement for the arbitration of disputes between two or more of the parties. The language may be reasonably construed to mean coverage of all types of disputes between either two or among all three of the individual parties ”. Arbitration is basically a creature of contract in which the parties themselves charter a course for the resolution of their disputes, and, in this case, there are three parties to the agreement and pursuant to its terms “ each party shall be entitled to appoint an arbitrator ”. The court’s role is limited to enforcing the terms of the contract and the court does no more than lend its sanction to the agreement of the parties. The parties to an arbitration agreement are generally completely free to agree upon the manner in which arbitrators are to be chosen. (Matter of Astoria Med. Group [Health Ins. Plan of Greater N. Y.], 11 N Y 2d 128, 132-133.)